Citation Nr: 0532804	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery GI Bill), for a 
period of studies that commenced in January 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel




INTRODUCTION

The veteran had active service from July 1974 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the veteran's file was 
transferred to the Oakland, California, RO.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1. The veteran was discharged from active duty on June 1, 
1992.  It is neither claimed nor shown that she had 
additional active duty after that date.

2. The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on June 2, 2002.

3. It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during her basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for educational assistance benefits under 
Chapter 30 have not been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 283 (2001).  In that regard, the Board 
observes that it does not appear that the provisions of the 
VCAA are applicable in cases such as this where the sole 
issue is eligibility based on the delimiting date under 
Chapter 30.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

The issue is whether the veteran is entitled to Chapter 30 
educational assistance benefits.  There are presently no 
pertinent facts in dispute and, as such, application of 
relevant provisions of the law and regulations governing 
delimiting dates to the facts of this case will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case, therefore, no notice 
is necessary.  Accordingly, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA 
not applicable "because the law as mandated by statute and 
not the evidence is dispositive of th[e] claim").

Although the VCAA does not appear to be applicable in this 
case, the appellant signed a document at the time of the 
hearing before the undersigned which stated, "I hereby waive 
any defect in the provision, content, or timing of the Notice 
required to be given to me by VA under the Veterans Claims 
Assistance Act (VCAA)."  With regard to VA's duty to assist, 
it is clear that the appeal has been fully developed and that 
no amount of additional development will have any possible 
impact on this case.  Accordingly, the Board will proceed to 
a decision on the merits of the case.

Analysis

Chapter 30 of Title 38, United States Code, sets forth the 
criteria for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirement for 
four years service in the Selected Reserve.  See 38 U.S.C.A. 
§ 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2005).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension, see 38 C.F.R. 21.1032(c), and upon 
a showing that he or she was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  See 38 C.F.R. § 21.7051(a) (2005).  

The veteran was discharged from active service on June 1, 
1992.  Prior to her discharge, she used a total of 22 months 
and 18 days of VA education benefits under Chapter 34.  In 
January 2003, she commenced an online doctoral program 
through the University of Phoenix. 

In February 2003, the veteran applied for VA educational 
assistance benefits.  After the application was denied in 
April 2003, she filed a Notice of Disagreement in which she 
requested an exception in her case.  She stated that she 
served the country honorably and attended school in the 
evenings and on weekends so it would not interfere with her 
military assignments.  She asked that her service record and 
dedication to her country be the deciding factors in her 
case, as well as her continued service to her community.  In 
the Substantive Appeal, she further explained that she was 
never advised, either upon entry into service or upon 
discharge, that VA educational benefits had an expiration 
date.  She further stated that denying her education benefits 
would not only be contrary to her enlistment and service 
contract but also unduly punitive.  During the Board hearing, 
the appellant stated that, to the best of her recollection, 
she left service on June 1, 1992, after she resigned her 
commission.  She also stated that she would have used her 
benefits during the ten-year period, if she had known there 
was a limit.  

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for Chapter 30 benefits.  
The Board acknowledges and appreciates the arguments advanced 
by the veteran in this matter.  However, the legal criteria 
governing the payment of education benefits are clear and 
specific, and the Board is bound by them.  The Board has no 
authority to overturn or to disregard the very specific 
limitations on entitlement to Chapter 30 educational 
benefits.  The ten-year period expired on June 2, 2002, prior 
to the veteran's application for education benefits, and the 
veteran has advanced no arguments that would support an 
extension of the delimiting date under the applicable 
criteria.  The evidence does not indicate nor is it argued 
that a physical or mental disability prevented the veteran 
from initiating or completing an educational program during 
her basic Chapter 30 delimiting period.  The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To some extent, the veteran appears to be raising an argument 
couched in equity in that she contends that her many years of 
dedicated service entitle her to VA educational assistance.  
The Board does not necessarily disagree with that statement.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


